Citation Nr: 1033913	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-33 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for impotence, to include 
as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy 
of both upper and both lower extremities, to include as secondary 
to diabetes mellitus.

5.  Entitlement to service connection for depression.  

6.  Whether new and material evidence has been received to reopen 
a claim of service connection for a heart disorder, claimed as 
coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1973 to June 1975.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In his October 2005 VA Form 9, the 
Veteran requested a Travel Board hearing.  In a November 2005 
statement, he clarified that he was requesting a videoconference 
hearing and asked that VA disregard his request for a "face to 
face hearing in Waco with the Travel Board."  In March 2008 he 
cancelled the request for a videoconference hearing.

Regarding the claim of service connection for depression, in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) the U.S. Court of 
Appeals for Veterans Claims (Court) held that the scope of a 
mental health disability claim includes any mental disability 
that may be reasonably encompassed by the claimant's description 
of the disability, reported symptoms, and other information of 
record.  In the instant case the matter of service connection for 
depression must be distinguished from Clemons.  A June 1988 Board 
decision denied service connection for a psychiatric disability.  
That decision is final.  See 38 U.S.C.A. § 7104.  The Veteran's 
June 2004 claim which was addressed by the September 2004 rating 
decision sought service connection for the specific diagnosis of 
major depressive disorder.  As such diagnosis was not previously 
shown (or specifically addressed by an RO adjudication or in the 
Board's 1988 final decision), the RO (properly) considered the 
matter de novo.  Notably, de novo consideration of service 
connection for psychiatric disability other than depression would 
require reopening of the claim.  

The June 1988 Board decision also denied service connection for a 
heart disorder; an August 1991 rating decision reopened such 
claim and continued the denial of service connection for 
hypertension.  Although the rating decision on appeal adjudicated 
the Veteran's CAD claim de novo (and his hypertension claim as 
being previously finally denied and requiring new and material 
evidence to reopen) in the September 2004 rating decision (the 
September 2005 SOC noted that this claim was previously finally 
denied and may not be reopened without new and material 
evidence), the question of whether new and material evidence has 
been received to reopen the claim of service connection for a 
heart disorder must be addressed in the first instance by the 
Board because that issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 
8 Vet. App. 1 (1995).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end; hence, 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  The Board has characterized the claim 
accordingly.

The matters of entitlement to service connection for 
depression and for a heart disorder based on de novo 
review are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.  


FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Republic of 
Vietnam or any other designated area where the service department 
has determined that herbicides were used, and is not shown to 
have been exposed to herbicide agents (to include Agent Orange) 
during service.

2.  Diabetes mellitus was not manifested in service or in the 
Veteran's first post-service year, and is not shown to be related 
to his active service.

3.  Prostate cancer was not manifested in service or in the 
Veteran's first post-service year, and is not shown to be related 
to his active service.

4.  The evidentiary record does not show that the Veteran has 
impotence (or that any such disability might be related to the 
Veteran's service).  

5.  The Veteran has a reported history of peripheral neuropathy; 
however, peripheral neuropathy of an upper or lower extremeity 
was not manifested in service, and there is no competent evidence 
that relates any such disability to his service.  

6.  A June 1988 Board decision denied service connection for a 
heart condition, including hypertension, based on findings that 
such disability was not shown (including in service); an 
unappealed August 1991 rating decision reopened the claim of 
service connection for a heart condition and confirmed the prior 
denial of service connection for hypertension, finding (in 
essence) that while hypertension was now diagnosed, it was not 
shown to be related to the Veteran's service.

7.  Evidence received since the August 1991 rating decision shows 
that the Veteran has a further cardiovascular diagnosis of CAD, 
relates to the unestablished fact necessary to substantiate the 
claim of service connection for a heart disorder, and raises a 
reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  The claim of service connection for impotence as secondary to 
diabetes lacks legal merit; service connection for impotence is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

4.  The claim of service connection for peripheral neuropathy of 
both upper and both lower extremities as secondary to diabetes 
lacks legal merit; service connection for peripheral neuropathy 
of both upper and both lower extremities is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).

5.  New and material evidence has been received, and the claim of 
entitlement to service connection for a heart disorder may be 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the service connection claims, the Veteran was advised 
of VA's duties to notify and assist in their development prior to 
their initial adjudication.  A June 2004 letter explained the 
evidence necessary to substantiate the claims (to include 
secondary service-connection claims), the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  A March 2006 letter informed the Veteran of 
disability rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record; the claims were 
readjudicated after further notice was provided (and additional 
evidence and argument was received).  See July 2008 and January 
2009 supplemental statements of the case (SSOCs).  It is not 
alleged that notice was less than adequate.

Regarding the claim to reopen a claim of service connection for a 
heart disorder, inasmuch as this decision reopens the claim, 
there is no reason to belabor the impact of the VCAA on the 
matter; any notice defect or duty to assist failure is harmless.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  His 
representative argues that additional evidence necessary to 
properly adjudicate these matters has not been obtained, 
specifically that the Veteran's service personnel file has not 
been secured to verify his service in Panama (and his allegation 
of exposure to Agent Orange therin).  However, this development 
sought would be pointless, as the Veteran's DD form 214 already 
confirms that he served in Panama (and that fact is not in 
dispute), and service personnel records would not contain any 
information regarding exposure to environmental hazards (and the 
representative has not submitted any information to suggest 
otherwise).  The RO did not arrange for VA examinations with 
respect to these matters because they were not warranted.  The 
Veteran did not serve in Vietnam/Korea, and the evidence does not 
show that he was exposed to herbicides/Agent Orange in service or 
that his diabetes and/or prostate cancer might otherwise be 
related to his service.  Peripheral neuropathy was not manifested 
in service , and there is no competent evidence suggesting it 
might be related to service.  There is no clinical diagnosis of 
impotence or any evidence suggesting that such disability might 
be related to service.  Moreover, any opinion as to a nexus 
between any peripheral neuropathy or impotence and diabetes would 
be moot, as diabetes is not service connected.   Consequently, 
even the low threshold standard as to when a VA examination to 
secure a medical opinion is necessary under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) is not satisfied.  VA's duty to 
assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will summarize 
the relevant evidence as appropriate and the Board's analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities (to include malignant tumors and 
diabetes mellitus [the Board observes that peripheral neuropathy 
is not shown to be an organic disease of the nervous system]), 
may be service connected on a presumptive basis if manifested to 
a compensable degree within a specified period of time 
postservice (one year for diabetes and malignant tumors).  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; (2) 
a disability which is service connected; and (3) competent 
evidence of a nexus between the two.  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. 
App. 1 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Diabetes Mellitus and Prostate Cancer

The Veteran's STRs do not show (and the Veteran has not alleged) 
that either diabetes mellitus or prostate cancer was manifested 
in service.  The earliest recorded diagnosis of diabetes mellitus 
is in July 1994 and of prostate cancer in April 2003.  
Consequently, service connection for these disabilities on the 
basis that they became manifest in service and persisted, or on a 
presumptive basis as chronic diseases under 38 U.S.C.A. §§ 1112, 
1137 is not warranted.

The Veteran's theory of entitlement to service connection is that 
they resulted from his alleged exposure to herbicides/Agent 
Orange while he was stationed in Panama.

In the case of a veteran who served in the Republic of Vietnam 
during the Vietnam era, service connection based on exposure to 
herbicide agents (Agent Orange) in Vietnam will be presumed for 
certain specified diseases, including diabetes mellitus and 
prostate cancer, which are first manifest after service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  It is 
neither shown, nor alleged, that the Veteran served in Vietnam.

The Veteran's DD form 214 does show that he served in Panama.  
Where the use of Agent Orange has been confirmed in other 
locations, VA has taken the position that the relevant 
presumptions should be applied, on a factual basis.  See MR21-
1MR, Part IV, Subpart ii, Chapter 2, § C, para.10; see Combee v. 
Brown, 34 F.3d 1039, 1040 (1995); Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).  In other words, if it is shown that the Veteran 
was exposed to Agent Orange in service, VA will apply the 
presumptions afforded under 38 U.S.C.A. § 1116.  If the Veteran 
is shown to have been present in a location where, at a time 
during when, VA acknowledges that Agent Orange was used, the 
Veteran's exposure to Agent Orange will be conceded.  Otherwise, 
exposure must be established as a factual matter.  See Stefl, 
supra.

Unlike other areas, such as Korea, where the Department of 
Defense (DoD) has acknowledged Agent Orange was used, DoD has not 
acknowledged use of herbicides such as Agent Orange in the Panama 
Canal Zone.  In support of his allegation the Veteran has 
submitted lay evidence (August 1999 newspaper articles obtained 
from the internet and a report from the BBC News (online 
network)) indicating that military personnel had stated that 
Agent Orange was used in testing in Panama in the 1960s and 
1970s.  These articles cite the Dallas Morning News (the BBC 
generally to "newspaper reports in the United States"), 
articles alleging that the United States had tested herbicides, 
such as Agent Orange, in Panama during the 1960s and 1970s.  
According to the articles, Panama unsuccessfully sought to obtain 
confirmation of Agent Orange use by the U.S. military in the 
Canal Zone.

The cited newspaper articles amount to nothing more than 
speculation.  Neither the government of Panama nor the United 
States has confirmed that Agent Orange was used in the Canal 
Zone, let alone during the time that the Veteran was stationed 
there.  Furthermore, references to unnamed former military 
personnel who report Agent Orange was used in Panama lack 
sufficient specificity and certainty to have and significant 
probative value  Service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102.  See, 
e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(favorable evidence which does little more than suggest 
possibility of in-service causation is insufficient to establish 
service connection).  Accordingly, the Board finds that it is not 
shown that the Veteran was exposed to Agent Orange in service, 
and that he is not entitled to consideration of the presumptive 
provisions of 38 U.S.C.A. § 1116.

As diabetes mellitus and prostate cancer were diagnosed many 
years after service and the record provides no other basis for 
relating such disabilities to the Veteran's service, the Board 
finds that the preponderance of the evidence is against these 
claims.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claims of service connection for diabetes mellitus 
and prostate cancer must be denied.  

Impotence and Peripheral Neuropathy

To the extent that the Veteran may be seeking service connection 
for peripheral neuropathy of the upper and lower extremities 
under the presumptive provisions of 38 U.S.C.A. § 1116, the same 
reasoning as discussed regarding the claims of service connection 
for diabetes and prostate cancer applies.  He is not shown to 
have been exposed to Agent Orange in service.  [It is also 
noteworthy that while he has a noted history of peripheral 
neuropathy, neither acute nor subacute peripheral neuraopathy 
(specific types of such entity) has been diagnosed.  

It is neither shown nor alleged that impotence or peripheral 
neuropathy was manifested in service, and service connection for 
such disabilities on the basis that they became manifest in 
service, and persisted, is not warranted.  

Furthermore, while postservice treatment records note a history 
of peripheral neuropathy, they are silent for clinically noted 
complaints or treatment for such disability, and completely 
silent as to impotence.  [The Board notes that the Veteran may be 
competent to make a lay observation that he has problems with 
erectile function; however, whether such amounts to impotence is 
a medical question.]  Consequently, it is not clearly shown that 
the Veteran has either of these disabilities he seeks to have 
service connected.  Given the circumstances of this case, further 
exploration of that question would be moot.  As was noted, it is 
neither shown, nor alleged, that the disabilities might be 
somehow directly related to the Veteran's service, and his theory 
of entitlement is strictly one of secondary service connection, 
i.e., that the disabilities are secondary to diabetes mellitus.  
Inasmuch as diabetes mellitus is not service connected, which is 
a threshold requirement in a secondary service connection claim 
(see 38 C.F.R. § 3.310), the Veteran's theory of entitlement 
lacks legal merit, and these claim must therefore be denied.   
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

New and Material Evidence

Historically, a June 1988 Board decision upheld a January 1987 
rating decision denying the Veteran's claim of service connection 
for a heart disorder, including hypertension, based on findings 
that a heart disability, to include hypertension, was not shown, 
and that his STRs also did not show such disability.  That 
decision is final.  38 U.S.C.A. § 7104.  An unappealed August 
1991 rating decision reopened the claim (because hypertension was 
diagnosed in July 1991), but continued the denial of service 
connection for hypertension, finding that it was not shown to be 
related to the Veteran's military service.  This is the most 
recent final decision in the matter of service connection for a 
heart disorder.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  
"New" evidence means existing evidence not previously submitted 
to agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Relevant evidence of record at the time of the August 1991 rating 
decision included the Veteran's STRs which, as noted in the June 
1988 Board decision, at the time of separation examination in May 
1975, revealed moderate cardiomegaly and slightly elevated 
diastolic blood pressure.  On August 1976 VA examination, the 
Veteran complained of occasional mild substernal "burning" pain 
- not related to activities.  Sinus bradycadia was noted on 
electrocardiographic evaluation and borderline cardiomegaly was 
noted on chest X-ray.  The diagnosis was no cardiovascular 
disease found.  VA outpatient treatment records, from May 1976 to 
May 1984, included a November 1983 complaint of left sided chest 
pain with numbness and tingling left arm, onset several weeks.  
The impression on chest X-ray was normal chest.  A July 1991 VA 
discharge summary notes diagnoses of rule out myocardial 
infarction, new onset hypertension, and rule out tuberculosis.  

As the June 1988 Board decision denied service connection for a 
heart disorder, to include hypertension primarily on the basis 
that there was no evidence of a heart disorder (and the August 
1991 rating decision reopened the claim, but continued the denial 
of service connection for hypertension as unrelated to military 
service), for evidence to be new and material in this matter, it 
must tend to relate [positively] to the unestablished facts 
necessary to substantiate the claim, i.e., it must tend to show 
that the Veteran has a heart disorder, and that such may be 
related to the Veteran's service.  Evidence received since the 
June 1988 Board and August 1991 rating decisions includes a June 
1998 VA general medical examination report which notes that 
"there is a reasonable question about his heart.  The automated 
electrocardiographic interpretation suggests abnormalities, and 
perhaps they are present."  A May 2004 statement from the 
Veteran's VA physician reveals that he was receiving treatment 
for disabilities which included (a further diagnosis of) coronary 
artery heart disease.  January 2007 to April 2008 VA treatment 
records include numerous notations of the Veteran's history of 
CAD.  This evidence, viewed in conjunction with the findings of 
moderate cardiomegaly and slightly elevated diastolic blood 
pressure in service as well as findings of sinus bradycadia and 
borderline cardiomegaly on VA examination in August 1976 shortly 
(14 months) after service, pertains to the unestablished facts 
necessary to substantiate the claim of service connection for a 
heart disorder as it shows that the Veteran has a current heart 
disorder, and suggests it might be related to complaints and 
abnormal findings noted in service and shortly thereafter.  Taken 
at face value (as is required for purposes of reopening) it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the additional evidence received is new and 
material, and warrants reopening of the claim.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for prostate cancer is denied.

Service connection for impotence, to include as secondary to 
diabetes mellitus, is denied.

Service connection for peripheral neuropathy of both upper and 
both lower extremities, to include as secondary to diabetes 
mellitus, is denied.

The claim of service connection for a heart disorder is reopened; 
to this limited extent, the appeal is granted.

REMAND

Since the claim of service connection for a heart disorder is 
reopened, the analysis must proceed to de novo review.  The 
Veteran's STRs show findings of moderate cardiomegaly and 
slightly elevated diastolic blood pressure, and an August 1976 
(14 months postservice) VA examination found sinus bradycardia 
and borderline cardiomegaly.  Postservice treatment records note 
the Veteran's complaints of recurrent chest pain and that he 
receives treatment for CAD.  The record does not include a 
medical opinion as to whether any current heart disorder is 
related to the complaints and abnormal findings noted in service.  
An examination to secure such opinion is necessary.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim of service connection for depression, an 
August 1976 (about 14 months postservice) VA psychiatric 
examination produced a diagnosis of anxiety reaction, chronic, 
mild with somatization.  On June 1998 VA general medical 
examination it was noted that the Veteran "probably has some 
psychological, or psychiatric, or emotional problem, and that he 
probably needs to have a neuropsychiatric evaluation."  The 
Veteran has not (since receiving a diagnosis of a chronic 
acquired psychiatric disability) been afforded a VA psychiatric 
evaluation to ascertain the etiology of such disability.  Such 
examination is necessary under the low threshold standard 
espoused by the Court in McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Furthermore a close review of the claims file suggests that the 
pertinent treatment records from Dallas VA Medical Center 
associated with the claims file may be incomplete.  Specifically, 
the records available for review include a July 1991 discharge 
summary which notes prior (apparently emergency room) treatment 
in 1984, 1987 and 1989; records of such treatment are not 
associated with the claims file, and may present evidence of 
continuity of symptoms.  Therefore, records of the earlier 
treatment must be secured, if available (notably, if existing, 
they would be constructively of record).  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of any (not already associated with 
the claims file) records of treatment the 
Veteran received for cardiac complaints at 
the Dallas VA Medical Center.  Of particular 
interest are records of [apparently emergency 
room] visits to that facility in 1984,1987, 
and 1989.  If such records are unavailable 
because they have been lost or destroyed, it 
should be so noted in the record (with 
explanation).  

2.  The RO should then arrange for a 
cardiovascular evaluation of the Veteran to 
determine the nature and likely etiology of 
his current heart disorder(s).  The Veteran's 
claims file must be reviewed by the examiner 
in conjunction with the examination.  Based 
on claims file review and examination of the 
Veteran, the examiner should provide an 
opinion responding to the following:

(a)  Please identify (by medical diagnosis) 
each of the Veteran's current cardiovascular 
disability entities shown by the factual 
evidence of record.  

(b)  For each listed diagnosis, please opine 
whether such is at least as likely as not 
(50% or better probability) related to the 
Veteran's service, and specifically the 
complaints/abnormal findings noted therein?

The examiner must explain the rationale for 
all opinions.

3.  The RO should also arrange for a 
psychiatric evaluation of the Veteran to 
determine the likely etiology of his current 
depression/depressive disorder.  The 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination.  
Based on claims file review and examination 
of the Veteran, the examiner should provide 
an opinion responding to the following:

Is it at least as likely as not (a 50% or 
better probability) that any current 
depressive disorder is related to the 
Veteran's military service?

The examiner must explain the rationale for 
the opinion (to include some discussion of 
the findings on August 1976 VA psychiatric 
examination).

4.  The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


